This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 C. BRIAN JAMES,

 3          Plaintiff-Appellant,

 4 v.                                                                           No. A-1-CA-36337

 5 INCORPORATED COUNTY OF LOS
 6 ALAMOS,

 7          Defendant-Appellee.


 8 APPEAL FROM THE DISTRICT COURT OF LOS ALAMOS COUNTY
 9 Sylvia Lamar, District Judge

10 C. Brian James
11 Santa Fe, NM

12 Pro Se Appellant

13 Office of the County Attorney
14 Kathryn Thwaits
15 Los Alamos, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 SUTIN, Judge.
 1   {1}   Plaintiff C. Brian James, a self-represented attorney, appeals from the district

 2 court’s order denying his motion for summary judgment and granting Defendant

 3 Incorporated County of Los Alamos’s motion for summary judgment, and order

 4 denying Plaintiff’s motion for reconsideration. In this Court’s notice of proposed

 5 disposition, we proposed to summarily affirm. Plaintiff filed a memorandum in

 6 opposition that we have duly considered. Remaining unpersuaded, we affirm.

 7   {2}   In his memorandum in opposition, Plaintiff contends that the district court

 8 “enforced a provision of the Agreement that was not approved by the County

 9 Council.” [MIO 5] Specifically, Plaintiff appears to be arguing that the Amendment

10 to the Agreement—the part that extends the contract to June 1, 2012 or until a new

11 county attorney was hired—was not approved by the County Council. [See MIO 5; see

12 also MIO 1-3] Indeed, he contends that “[w]ithout further Council authorization or

13 modification the Agreement was extended in March 2012, because [Defendant] was

14 not through with its County Attorney selection process in March, resulting in the

15 extension of the Agreement at issue herein.” [MIO 3] He thus appears to be arguing

16 that the contract should have expired according to its terms on “March 10, 2012 or

17 upon the hiring of a new county attorney.” [MIO 1] This appears to be Plaintiff’s

18 argument despite the fact that he seems to have acknowledged the amendment as a

19 valid document in his original motion for summary judgment. [See 1 RP 38 (¶ 3)]


                                               2
 1   {3}   Even if Plaintiff’s contention were true, however, the agreement still expired

 2 by its own terms once March 10, 2012 passed or a new county attorney was appointed.

 3 [See CN 5-7] Plaintiff does not point this Court to anything in the employment

 4 agreement that would entitle him to a severance payment in the event the contract

 5 expires without action on the part of either party or in the event the contract expires

 6 due to the appointment of a new county attorney. See Hennessy v. Duryea,

 7 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our courts have repeatedly

 8 held that, in summary calendar cases, the burden is on the party opposing the proposed

 9 disposition to clearly point out errors in fact or law.”); State v. Mondragon,

10 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that “[a] party

11 responding to a summary calendar notice must come forward and specifically point

12 out errors of law and fact[,]” and the repetition of earlier arguments does not fulfill

13 this requirement), superseded by statute on other grounds as stated in State v. Harris,

14 2013-NMCA-031, ¶ 3, 297 P.3d 374. In fact, as discussed in our notice of proposed

15 disposition, the employment agreement states the opposite. [See CN 7-9] Thus,

16 regardless of whether the contract expired on March 10, 2012, June 1, 2012, or when

17 the new county attorney was hired, Plaintiff is not entitled to severance payment under

18 the terms of the employment agreement.




                                              3
1   {4}   Accordingly, for the reasons set forth in our notice of proposed disposition and

2 herein, we affirm.

3   {5}   IT IS SO ORDERED.



4                                          ___________________________________
5                                          JONATHAN B. SUTIN, Judge

6 WE CONCUR:


7 _______________________________
8 LINDA M. VANZI, Chief Judge


 9 _______________________________
10 M. MONICA ZAMORA, Judge




                                              4